  Case: 4:20-mj-07180-SPM Doc. #: 26 Filed: 06/11/20 Page: 1 of 3 PageID #: 56



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )          4:20 MJ 7180 SPM
               Plaintiff,                            )
                                                     )
       v.                                            )
                                                     )
MICHAEL AVERY,                                       )
                                                     )
               Defendant.                            )

   GOVERNMENT’S MOTION TO VACATE OR RECONSIDER ORDER DENYING
                 MOTION FOR PRETRIAL DETENTION

       COMES NOW the United States of America by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Michael A. Reilly,

Assistant United States Attorney for said District, and for its Motion to Vacate Order Denying

Motion for Pretrial Detention, or alternatively for its Motion to Reconsider the Order Denying

Motion for Pretrial Detention (Doc. # 25), states as follows:

       On May 31, 2020, the United States charged Defendant by complaint with rioting in

violation of 18 U.S.C. § 2101 [Doc. # 1-2]. On that same date, the United States filed its Motion

for Pretrial Detention and Hearing [Doc. # 4]. On May 31, 2020, at approximately 12:45 p.m.,

FBI agents arrested Defendant. On June 3, 2020, the Court conducted a detention hearing [Doc.

# 8-10]. On June 8, 2020, Defendant filed his Response To Pre-Trial Services Report for

Purposes of Bail Determination, supported with numerous letters [“Defendant’s Response,” Doc.

# 22, 14-18, 24].

       On June 10, 2020, the United States attempted to file its Reply to Defendant Avery’s

Response. The United States attempted to file its Reply with attachments during the afternoon


                                                 1
  Case: 4:20-mj-07180-SPM Doc. #: 26 Filed: 06/11/20 Page: 2 of 3 PageID #: 57



hours of June 10, 2020. The United States, via CM-ECF was unable to link its Reply to

Defendant’s Response, Doc. # 22, and sought direction from the Office of the Clerk of the Court.

This correspondence has been detailed and conveyed to the Court and Counsel in a separate

email. The United States believed its Reply was going to be filed with the Court yesterday, prior

to the issuance of the Order, and served via the electronic filing system upon Counsel for

Defendant.

         Due to technical considerations, the Reply was not filed. In the interim, the Court issued

its Order denying the Motion for Pretrial Detention [Docs. # 4, 25]. The United States requests

that the Court vacate the Order Denying Motion for Pretrial Detention until it has had an

opportunity to consider the information and argument contained in the Reply. Alternatively, the

United States moves to set aside the Order until the Court considers the Reply. The United

States further requests leave to have the Reply filed, docketed, and for the Court to consider the

Reply.

         WHEREFORE, based upon circumstances detailed herein, the United States requests that

its Reply be filed, docketed, and that the Court vacate its Order denying the Motion for Pretrial

Detention, or alternatively, that the Court reconsider its Order based upon the United States’

Reply to Defendant’s Response to the Pretrial Services Report.


                                              JEFFREY B. JENSEN
                                              United States Attorney

                                              s/Michael A. Reilly
                                              MICHAEL A. REILLY, #43908MO
                                              Assistant United States Attorneys
                                              111 S. 10th Street, 20th Floor
                                              St. Louis, Missouri 63102



                                                 2
  Case: 4:20-mj-07180-SPM Doc. #: 26 Filed: 06/11/20 Page: 3 of 3 PageID #: 58




                                CERTIFICATE OF SERVICE

        I certify that on June 11, 2020, a copy of the foregoing was filed with the ECF system for
service upon counsel of record.

                                             /Michael A. Reilly
                                             MICHAEL A. REILLY, #43908MO




                                                3
